MEMORANDUM2
Gianmaria Mussio appeals pro se the district court's order dismissing his complaint for failure to serve named foreign defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s dismissal for failure to serve a summons and complaint, Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), and we affirm.
The district court’s dismissal of the “matter” is construed as a dismissal of the action, and not a dismissal of the complaint, as the minute order directs the clerk to “close the file.”
The district court did not abuse its discretion by dismissing without prejudice Mussio’s action. Mussio had at least one year to serve the summonses and amended complaint, and at the time of the order to show cause hearing, Mussio had not filed proofs of service. See id.
We lack jurisdiction to review the district court’s order denying Mussio’s motion for reconsideration because Mussio failed to amend his notice of appeal. See Fed. RApp. P. 4(a)(4)(B)®.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.